DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-11 and 30 is/are pending.  Claim(s) 12-29 is/are canceled.
Information Disclosure Statement
The information disclosure statement filed see below fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because see below.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
In the 6/10/2021 and 8/6/2021 IDSs the lined through citations were not provided. 
In the 7/6/2022 IDS, the lined through citations were not provided.  Some documents were provided with no identifying labels and some documents were present that had some common information, but lacked sufficient information to be matched with a citation.  
All non-lined through citations were considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-7, 11, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 each recite “the peaks” and “the valleys”.  It is unclear which sets of peaks and valleys are being referred to the pluralities or the adjacent ones.  
Claim 4 recites “the inner branch windows” and “the two inner branch windows”.  For each there is insufficient antecedent basis for this limitation in the claims because only one inner branch window is introduced previously in the claim chain.
  Claims 6-7 each “the inner branches” and “the two inner branches”.  For each there is insufficient antecedent basis for this limitation in the claims because only one inner branch is introduced previously in the claim chain. 
Claim 6 recites “the distal ends” (of the inner branches).  There is insufficient antecedent basis for this limitation in the claim because only one distal end of the one inner branch is introduced in previously in the claim chain.  
Claim 11 recites “the proximal end” of each the inner branch and the first body segment.  For each there is insufficient antecedent basis for this limitation in the claims because only the proximal end of the outer branch is introduced previously in the claim chain. 
Claim 30 recites “the highest point”.   There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner considers this language to be “a highest point”. 
The term "highest" in claim 30 is a relative term which renders the claim indefinite.  The term "highest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure provides no metric for determining the direction of “highest”.  Therefore, this term is indefinite.
Claim 30 recites “the proximal end” of the first body segment.  For each there is insufficient antecedent basis for this limitation in the claims because only the proximal end of the outer branch is introduced previously in the claim chain. 

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-10, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury (US 2006/0229707 A1), alone.
Regarding Claim 1, Khoury teaches a lumen stent (e.g. Figures 5A-5D), comprising a tubular body (e.g. Figure 5D, less branches #s 96, 98), an inner branch (e.g. Figure 5D, at oval opening, Figure 5A, channel #24) and an outer branch (#s 96, 98) respectively communicated with the tubular body (e.g. Figures 5A-5D), the tubular body comprising a first body segment, a tapered segment and a second body segment which are connected in sequence (e.g. annotated Figure 5D below), wherein the tapered segment is provided with an outer branch window and an inner branch window (apertures where each branch is connected to the tubular body; the outer branch windows are at the bottom, as shown, of the tapered section, while the inner branch windows are above, as show, the outer branch windows), a proximal end of the outer branch being connected to the outer branch window, a distal end of the inner branch window being connected to the inner branch window (in Figures 5A-D, proximal is toward the top, as shown, and distal is toward the bottom, as shown; the claimed orientation is met as shown in these Figures).  

Khoury discloses the invention substantially as claimed but fails to teach the area of the inner branch window being larger than that of the outer branch window. 
Khoury teaches in Figure 6 upper, as shown, and inner branches having larger windows than lower, as shown, windows.  
Both embodiments of Khoury are concerned with the same field of endeavor as the claimed invention, namely stent grafts having multiple branches. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoury’s embodiment of Figures 5 such that the upper, as shown in the prior art, inner branch windows are larger than lower, as shown in the prior art, windows as taught by Khoury’s Figure 6 in order to provide branches for a given patient (e.g. Khoury, [0019]).
The combination of Khoury embodiments teaches the area of the inner branch window being larger than that of the outer branch window because the larger window has the larger area.  

    PNG
    media_image1.png
    786
    549
    media_image1.png
    Greyscale

Annotated Figure 5D, Khoury

Regarding Claim 5, the distal end of the inner branch is above the distal end of the outer branch (e.g. Khoury, Figure 5D). 
Regarding Claim 6, the number of inner branches is two (e.g. Khoury, Figure 5D) and outer walls of the distal ends of the inner branches are in closed connection with an inner wall of the tubular body (e.g. Khoury, Figures 5D, 5A, 6).  
Regarding Claim 7, the number of inner branches is two (e.g. Khoury, Figures 5D, 6, each opening in Figure 5D has an inner branch) and waveforms on the inner branches are staggered (e.g. Khoury, Figure 3, insert #32 has a waveform ring that is on the inner surface of the inner branches; Figures 5A-D, the branches are staggered).  
Regarding Claim 8, a proximal end surface of the inner branch is inclined with respect to a longitudinal center axis of the inner branch and/or a distal end of the outer branch is inclined with respect to a longitudinal center axis of the outer branch (e.g. Figures 5D (outer branches) and Figure 6 (inner branches), the inner branches are inclined at 90 degrees).
Regarding Claim 9, an angle between the proximal end surface of the outer branch and the longitudinal center axis of the outer branch is 30-60 degrees (e.g. Khoury, annotated Figure 5D(2) below). 

    PNG
    media_image2.png
    496
    390
    media_image2.png
    Greyscale

Annotated Figure 5D(2), Khoury
Regarding Claim 10, an outer surface has a partial release device (e.g. Khoury, [0030], catheter). 
Regarding Claim 30, the combination of Khoury embodiments discloses the invention substantially as claimed but fails to teach there is a vertical distance between the highest point of a proximal end face of the inner branch and the proximal end of the first body segment is ≥ 20 mm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Khoury embodiments such that the vertical distance is ≥ 20 mm as such a modification would have been an obvious matter of design choice involving a change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).


Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury (US 2006/0229707 A1) as discussed supra in view of Hartley, et al (Hartley) (US 2009/0319022 A1).
Regarding Claim 2, the combination of Khoury embodiments discloses the invention substantially as claimed but fails to teach the tapered section has a waveform ring having a plurality of peaks, a plurality of valleys, and connection rods between respective peaks and valleys, the outer branch is below the peaks and/or the inner branch is above the valleys.  
Hartley teaches a branched stent graft having branch fenestrations at multiple positions along the longitudinal axis on the tapered segment and a waveform ring on the tapered segment positioned relative to the fenestrations (e.g. Figure 9).  
Hartley and the combination of Khoury embodiments are concerned with the same field of endeavor as the claimed invention, namely stent grafts having branches.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Khoury embodiments such that the tapered section has a waveform ring having a plurality of peaks, a plurality of valleys, and connection rods between respective peaks and valleys as taught by Hartley as it is combining prior art elements according to known methods to yield predictable results (MPEP 2143).
The combination of Hartley and the Khoury embodiments teaches the outer branch is below the peaks and/or the inner branch is above the valleys (e.g. Hartley, Figure 9). 

Regarding Claim 3, at least one peak and at least one valley is between the inner and outer branch windows (e.g. Hartley, Figure 9, in a circumferential direction from, as shown, the right of the fenestrations, around behind the stent, and back around to the front and left side of the fenestrations – all peaks in this portion of the circumference are between an upper (inner) and a lower (outer) window in the combination). 
Regarding Claim 4, the number of inner branch windows is two (e.g. Khoury, Figures 5A-5D), there is a peak between the two inner branch windows (e.g. Hartley, Figure 9) and an angle of the peak is 0-10 degrees (as broadly claimed, there is no reference point for the angle (between what two locations), therefore there is a feature of the stent that is relative to the peak in the range of 0-10 degrees).  


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoury (US 2006/0229707 A1) as discussed supra in view of Iancea, et al (Iancea) (US 2003/0176911 A1).
Regarding Claim 11, the combination of Khoury embodiments discloses the invention substantially as claimed but fails to teach an outer wall of the first segment has a barbed structure between the proximal end of the inner branch and the proximal end of the first body segment. 
Iancea teaches barbs on the end ring stents (e.g. Figure 1). 
Iancea and the combination of Khoury embodiments are concerned with the same field of endeavor as the claimed invention, namely stent grafts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Khoury embodiments such that there is a barb structure on the end rings as taught by Iancea in order to provide secure attachment at the implantation site (e.g. Iancea, [0055]). 
The combination of Iancea and Khoury embodiments teaches an outer wall of the first segment has a barbed structure between the proximal end of the inner branch and the proximal end of the first body segment (e.g. Khoury Figure 1 shows the location of the end rings to which the barbs are added).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        9/22/2022